

	

		II

		109th CONGRESS

		1st Session

		S. 855

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Ms. Collins introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To improve the security of the Nation's ports by

		  providing Federal grants to support Area Maritime Transportation Security Plans

		  and to address vulnerabilities in port areas identified in approved

		  vulnerability assessments or by the Secretary of Homeland

		  Security.

	

	

		1.Short titleThis Act may be cited as the

			 Port Security Grants Act of

			 2005.

		2.Port security grant

			 program

			(a)Grants

			 authorizedThe Secretary of Homeland Security (referred to in

			 this Act as the Secretary), acting through the Office of State

			 and Local Government Coordination and Preparedness, shall establish a grant

			 program to fairly and equitably allocate Federal financial assistance—

				(1)to help implement

			 Area Maritime Transportation Security Plans required under section 70103(b) of

			 title 46, United States Code;

				(2)to correct port

			 security vulnerabilities identified through vulnerability assessments approved

			 by the Secretary; or

				(3)to non-Federal

			 projects contributing to the overall security of an individual port or the

			 system of ports in the United States, as determined by the Secretary.

				(b)Grant

			 awardsIn awarding grants under this Act, the Secretary

			 shall—

				(1)take into account

			 national economic and strategic defense considerations of individual ports;

			 and

				(2)strongly

			 encourage efforts to promote—

					(A)integration of

			 port wide security;

					(B)information and

			 intelligence sharing; and

					(C)joint efforts,

			 such as joint harbor operations centers between all port stakeholders.

					(c)Use of

			 fundsGrants awarded under this section may be used—

				(1)to help implement

			 Area Maritime Transportation Security Plans required under section 70103(b) of

			 title 46, United States Code;

				(2)to correct port

			 security vulnerabilities identified through vulnerability assessments approved

			 by the Secretary;

				(3)for the salaries,

			 benefits, overtime compensation, and other costs of additional security

			 personnel for State and local agencies for activities required by the Area

			 Maritime Security Plan for a port area if—

					(A)the Secretary

			 increases the threat level under the Homeland Security Advisory System to Code

			 Orange or Code Red;

					(B)the Commandant of

			 the Coast Guard raises the Maritime Security level to MARSEC Level 2 or 3;

			 or

					(C)the Secretary

			 otherwise authorizes such costs;

					(4)for the cost of

			 acquisition, operation, and maintenance of equipment that contributes to the

			 overall security of the port area, as identified in the Area Maritime Security

			 Plan if the need is based upon vulnerability assessments approved by the

			 Secretary or identified in the Area Maritime Security Plan;

				(5)to develop joint

			 harbor operations centers that bring together Federal, State, and local

			 officials and stakeholders into a common operation center that is focused on

			 port area security;

				(6)to conduct

			 vulnerability assessments approved by the Secretary; and

				(7)to conduct port

			 wide exercises to strengthen emergency preparedness of Federal, State, and

			 local officials responsible for port security, including law enforcement

			 personnel, in support of the Area Maritime Security Plan.

				(d)Prohibited

			 usesGrants awarded under this section may not be used to

			 construct buildings or other physical facilities or to acquire land unless such

			 use is specifically approved by the Secretary in support of subsection

			 (c)(5).

			(e)Matching

			 requirements

				(1)Federal

			 fundingExcept as provided in paragraph (2), Federal funds for

			 any eligible project under this section shall not exceed 75 percent of the

			 total cost of such project.

				(2)Exceptions

					(A)Small

			 projectsParagraph (1) shall not apply to grants under this

			 section for stand alone projects costing not more than $25,000. The amount

			 under this subparagraph shall be indexed to the consumer price index and

			 modified each fiscal year after the annual publication of the consumer price

			 index.

					(B)Reduction in

			 matching requirementIf the Secretary determines that a proposed

			 project merits support and cannot be undertaken without a higher percentage of

			 Federal financial assistance, the Secretary may award a grant for such project

			 with a lesser matching requirement than is described in paragraph (1).

					(f)Application

				(1)In

			 generalThe Secretary shall determine who, as an eligible

			 applicant, may submit an application, at such time, in such form, and

			 containing such information and assurances as the Secretary, working through

			 the Office of State and Local Government Coordination and Preparedness, may

			 require.

				(2)Minimum

			 standards for payment or reimbursementEach application submitted

			 under paragraph (1) shall include—

					(A)a comprehensive

			 description of—

						(i)the

			 need for the project;

						(ii)the methodology

			 for coordinating the project into the security of the greater port area, as

			 identified in the Area Maritime Security Plan;

						(iii)any existing

			 cooperation agreements with other port facilities, vessels, or organizations

			 that benefit security of the entire port; and

						(iv)the

			 applicability of the project to the Area Maritime Transportation Security Plan;

			 and

						(B)a determination

			 by the Captain of the Port that the security project—

						(i)addresses or

			 corrects port security vulnerabilities identified by the Coast Guard, or

			 through port security vulnerability assessments approved by the Secretary;

			 and

						(ii)helps to ensure

			 compliance with the Area Maritime Transportation Security Plan.

						(3)Procedural

			 safeguardsThe Secretary, in consultation with the Office of the

			 Inspector General, shall issue guidelines to establish appropriate accounting,

			 reporting, and review procedures to ensure that—

					(A)grant funds are

			 used for the purposes for which they were made available;

					(B)grantees have

			 properly accounted for all expenditures of grant funds; and

					(C)grant funds not

			 used for such purposes and amounts not obligated or expended are

			 returned.

					(4)Project

			 approval requiredThe Secretary may not award a grant under this

			 section unless the Secretary determines that—

					(A)the project to be

			 carried out with such grant funding—

						(i)is

			 consistent with vulnerability assessments approved by the Secretary;

						(ii)supports

			 cooperation or integration of Federal, State, local, and industry stakeholders

			 in the port area; and

						(iii)helps to

			 implement the Area Maritime Transportation Security Plan;

						(B)sufficient

			 funding is available to meet the matching requirement described under

			 subsection (d);

					(C)the project will

			 be completed without unreasonable delay; and

					(D)the recipient has

			 authority to carry out the proposed project.

					(g)Coordination

			 and cooperationThe Secretary—

				(1)shall ensure that

			 all projects that receive grant funding under this section within any area

			 defined in an Area Maritime Transportation Security Plan are coordinated with

			 other projects in such area; and

				(2)may require

			 cooperative agreements among users of the port and port facilities with respect

			 to projects funded under this section.

				(h)Audits and

			 examinationsAll grantees under this section shall maintain such

			 records as the Secretary may require and make such records available for review

			 and audit by the Secretary, the Comptroller General of the United States, or

			 the Inspector General of the Department of Homeland Security.

			(i)Reports on

			 security funding and compliance

				(1)Initial

			 reportNot later than 6 months after the date of enactment of

			 this Act, the Secretary shall submit an unclassified report to the Committee on

			 Homeland Security and Governmental Affairs of the Senate and the Select

			 Committee on Homeland Security of the House of Representatives containing a

			 proposal to implement the port security grant program for fiscal years 2007

			 through 2012.

				(2)Annual

			 reportsNot later than 1 year after the submission of the report

			 required by paragraph (1), and annually through October 1, 2013, the Secretary

			 shall submit an unclassified report to the Committee on Homeland Security and

			 Governmental Affairs of the Senate and the Select Committee on Homeland

			 Security of the House of Representatives, regarding the progress made in

			 meeting the objectives described in subparagraphs (A) and (B) of paragraph (1),

			 that—

					(A)identifies any

			 funding modifications necessary to meet the objectives described in such

			 subparagraphs (A) and (B);

					(B)includes an

			 assessment of progress in implementing the grant program established under this

			 Act; and

					(C)includes any

			 recommendations the Secretary may make to improve these programs.

					3.Authorization of

			 appropriations

			(1)In

			 generalThere are authorized to be appropriated to the Secretary

			 $400,000,000 for each of the fiscal years 2007 through 2012 to carry out this

			 Act.

			(2)Source of

			 fundsThe amounts authorized to be appropriated under paragraph

			 (1) shall originate from duties collected by United States Customs and Border

			 Protection.

			

